Title: To James Madison from Peder Pedersen, 26 August 1805 (Abstract)
From: Pedersen, Peder
To: Madison, James


          § From Peder Pedersen. 26 August 1805, Philadelphia. “I herewith beg leave to inform you that His Majesty the King has been pleased to appoint G. Hammeken Esqr. hitherto His Vice Consul in New York, to be His Consul for the states of New Hampshire Massachussets Rhode Island Connecticut & New York, to reside in New York; and J. F. Eikard Esqr. hitherto His Vice Consul in Philadelphia, to be His Consul for the states of New Jersey–Delaware, Pennsylvania & Maryland, to reside in Philadelphia; and as His Majesty also on the same occasion most graciously has been pleased to honor myself with a new Commission as Consul General for all the United States, I shall beg leave to request you will be pleased to lay before the President of the United States, the Three Commissions I herewith have the honor to transmit to you, and according to their contents, to obtain the necessary Exequatur’s.”
        